05/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0065



                                 No. DA 19-0065

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

VINCENT SCOTT PARKER,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IS IT HEREBY ORDERED that Appellee is granted an extension of time

to and including August 7, 2020, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 26 2020